J-S61002-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JOHN J. LYNCH,                                     IN THE SUPERIOR COURT
                                                             OF
                                                        PENNSYLVANIA
                         Appellant

                    v.

BENJAMIN COOPER, ESQ., ALLAN
SAGOT, ESQ., AND ALLAN SAGOT
ASSOCIATES,

                         Appellees                     No. 1657 EDA 2018


                Appeal from the Order Entered May 18, 2018
            In the Court of Common Pleas of Philadelphia County
             Civil Division at No(s): May Term, 2018, No. 01228


BEFORE: BENDER, P.J.E., BOWES, J., and PANELLA, J.

JUDGMENT ORDER BY BENDER, P.J.E.:                FILED DECEMBER 20, 2018

     Appellant, John J. Lynch, appeals pro se from the trial court’s order

dismissing his complaint for failure to allege necessary elements of his legal

malpractice cause of action. Due to substantial defects in Appellant’s brief,

we dismiss his appeal.

     We need not discuss the facts underlying Appellant’s appeal. Instead,

we observe that,
     appellate briefs and reproduced records must materially conform
     to the requirements of the Pennsylvania Rules of Appellate
     Procedure. This Court may quash or dismiss an appeal if the
     appellant fails to conform to the requirements set forth in the
     Pennsylvania Rules of Appellate Procedure. Although this Court is
     willing to liberally construe materials filed by a pro se litigant, pro
     se status confers no special benefit upon the appellant. To the
     contrary, any person choosing to represent himself in a legal
J-S61002-18


      proceeding must, to a reasonable extent, assume that his lack of
      expertise and legal training will be his undoing.

Commonwealth v. Adams, 882 A.2d 496, 497-98 (Pa. Super. 2005)

(internal citations omitted).

      In the case sub judice, Appellant’s brief is missing several required

sections under Pa.R.A.P. 2111, namely the order in question, a statement of

the question(s) involved, and a summary of the argument. See Pa.R.A.P.

2111(a)(2), (4), (6). Further, Appellant’s argument section does not comply

with Rule 2119(a), which states that “[t]he argument section shall be divided

into as many parts as there are questions to be argued; and shall have at the

head of each part … the particular point treated therein, followed by such

discussion and citation of authorities as are deemed pertinent.”      Pa.R.A.P.

2119(a). Instead, Appellant’s argument consists of enumerated paragraphs

that largely reiterate the factual allegations underlying the case.        See

Appellant’s Brief at 7-9.       Although Appellant cites to a few cases in his

argument, he fails to provide any coherent analysis connecting them to his

case and he does not clearly explain how they help establish his legal

malpractice claim. See, e.g., id. at 13 (citing to a case to support that a

possible criminal remedy does not preclude a litigant from seeking a civil

remedy). Other times, Appellant proffers no legal authority to support certain

assertions. See id. at 7 (arguing that his complaint “does not meet the criteria

for dismissal pursuant to the rule”).        As a result, we view Appellant’s

arguments as undeveloped, conclusory, and confusing.



                                       -2-
J-S61002-18



     Based on the foregoing, we determine that the defects in Appellant’s

brief are substantial and preclude any meaningful appellate review.

Accordingly, we dismiss Appellant’s appeal.

     Appeal dismissed. Jurisdiction relinquished.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/20/18




                                    -3-